       2:17-cr-20037-JES-JEH # 291        Page 1 of 8                                        E-FILED
                                                                  Friday, 29 March, 2019 07:32:03 PM
                                                                        Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
              Plaintiff,                         )
                                                 )
       v.                                        )      Case No. 17-CR-20037
                                                 )
BRENDT A. CHRISTENSEN,                           )
                                                 )
              Defendant.                         )

        THE UNITED STATES OF AMERICA’S RESPONSE TO THE
  DEFENDANT’S OBJECTIONS TO THE GOVERNMENT’S ALLEGED MOTION
          TO SELECT AND EMPANEL AN ANONYMOUS JURY

       The United States of America, by John C. Milhiser, United States Attorney for the

Central District of Illinois, and Eugene L. Miller and Bryan D. Freres, Assistant United

States Attorneys, and James B. Nelson, Department of Justice Trial Attorney, hereby

responds to the Defendant’s Objections to the Government’s Alleged Motion to Select

and Empanel an Anonymous Jury. (R.267) The United States has never requested that

this Court select and empanel an anonymous jury. Thus, the defendant’s objections are

misplaced. The United States merely supports the Court’s decision to redact the names

and addresses of the venire members from the questionnaires if and when the Court

takes the step of disclosing the questionnaires several weeks before the start of jury

selection.

                                    BACKGROUND

       The defendant, Brendt A. Christensen, is charged with kidnapping resulting in

death and two counts alleging that he made false statements to FBI agents investigating
        2:17-cr-20037-JES-JEH # 291            Page 2 of 8



the kidnapping. (R.26) On January 19, 2018, the United States filed its notice of intent to

seek the death penalty. (R.54) Jury selection is scheduled to begin on June 3, 2019. (D/E

2/28/19)

       The jury selection process has been the subject of numerous motions and

hearings, including the United States of America’s Motion for an Order Establishing

Jury Selection Procedure (R.223) filed on February 6, 2019, and the defendant’s Motion

to Establish Jury Selection Procedures (R.229) filed on February 9, 2019. On March 14,

2019, this Court heard oral argument on several motions, including the parties’

respective motions to establish jury selection procedures.

       During this hearing, this Court informed the parties that it had received the first

batch of potential juror questionnaire responses. The Court stated its intention to depart

from typical procedures1 and to provide the responses to the parties in the near future

to allow challenges to the venire well before jury selection begins. Neither party

objected to the early disclosure of the questionnaire responses. The United States

requested, however, that this Court redact the venire members’ names and addresses

from the questionnaires due to the early disclosure. While considering this request, the

Court asked defense counsel if they would use this personally identifying information

to research the venire on social media and otherwise. The defense team acknowledged

that they intended to conduct such background investigations on the venire. After a



       1  Upon information and belief, the typical practice in non-capital cases in the Central
District of Illinois is for the parties to receive the completed potential juror questionnaires on the
first day of jury selection. The United States acknowledges it is appropriate to provide the
attorneys in a capital case with juror questionnaire responses prior to jury selection. See
Benchbook for U.S. District Court Judges (March 2013), Section 3.01(A)(5).
                                                      2
       2:17-cr-20037-JES-JEH # 291         Page 3 of 8



recess, the Court stated that it would redact the venire members’ names and addresses

when it provided the questionnaire responses weeks before the start of jury selection.

The Court did not rule, however, that the parties would not learn the venire members’

names and addresses at the start of jury selection or that it would otherwise empanel an

anonymous jury.

       On March 15, 2019, the defendant filed his objection to this procedure, which he

characterized as a request to empanel an anonymous jury. (R.267)

                                       ANALYSIS

       The defendant objects to the United States’ purported “motion for an anonymous

jury made in open court on March 14, 2019[.]” As support for his objection, he cites

cases outlining the standards and considerations for courts when considering

empaneling an anonymous jury. The United States did not request, however, that the

Court empanel an anonymous jury, nor has it ever done so in this case. Thus, the

defendant’s cases addressing an anonymous jury are inapposite.

       What the defendant characterizes as a request for an anonymous jury – the

United States’ request that the Court redact the names and addresses of the jurors when

providing early disclosure of the potential jury questionnaire responses weeks before trial

– is not a request for anonymity. Rather, it is a request that the Court follow the

common practice of judges in the Central District of Illinois to provide the venire

members’ names and addresses on the first morning of jury selection, which respects

the privacy of the venire, avoids any inadvertent ex parte contact, and protects the

integrity of the proceedings.

                                             3
       2:17-cr-20037-JES-JEH # 291           Page 4 of 8



       To expedite jury selection and voir dire in this capital case, the Court intends to

provide the attorneys with the jury questionnaire responses well in advance of jury

selection. The United States agrees with the early release of the questionnaire responses

to the attorneys to promote judicial economy. The sole concern of the United States is

with the disclosure of the venire members’ names and addresses so far in advance of

jury selection.

       Defense counsel has acknowledged that the defendant’s interest in obtaining the

venire members’ personal information is so they can conduct an investigation of the

venire, including a review of their social media, in advance of voir dire.2 Defense

counsel’s response during the jury selection procedures hearing was consistent with

counsel’s writings on capital jury selection. See Matthew Rubenstein, Overview of the

Colorado Method of Capital Voir Dire, Champion, Nov. 2010, at 18. In those writings,

defense counsel outlined a method of conducting capital voir dire directed toward

“building a record that establishes the juror is impaired,” and “develop[ing] a cause

challenge to a pro-death prospective juror.” Id. To that end, “[t]he defense seeks to

develop multiple impairments to support the challenge for cause[.]” Id. Having the

venire member’s names and addresses long in advance of jury selection would allow

both parties to delve into the private life of each venire member they do not prefer to




       2
         The Court previously denied (R.221) the defendant’s request that the venire be
required to complete its questionnaires at the federal courthouse in the presence of counsel
(R.158), which also may have disclosed personally identifying information of the venire
members.
                                                 4
        2:17-cr-20037-JES-JEH # 291           Page 5 of 8



“build a record” of impairment, even if the venire member’s position on the death

penalty is not objectionable.

       There is no constitutional requirement that attorneys for either party be allowed

to conduct invasive research into the background of a venire member’s private life. Not

only is it unnecessary, but it might threaten the integrity of the proceedings to allow the

parties to conduct private investigations of the venire outside of the normal jury

selection process. It could lead to unnecessary venire embarrassment3 and extended

mini-trials4 on each venire member’s private life, including their social media and

internet presence.

       Moreover, if the defense is permitted to conduct investigations into each venire

member, the United States would need to conduct its own investigations to even the

playing field, as well as to be prepared to address any defense characterizations of the

venire member’s private lives during voir dire. This would further erode the privacy of

the venire and threaten the integrity of the proceedings. Cf. Krik v. Exxon Mobil Corp.,

870 F.3d 669, 681 (7th Cir. 2017) (noting that investigating a juror “is fraught with

danger—such an investigation could be seen by the juror as intimidation or



       3
         The potential for embarrassment is increased in this case because it has received
significant media attention. Given that voir dire is expected to be open to the public, including
the press, the responses of the venire may be subjected to public scrutiny.

       4
         As the United States noted in footnote 2 of its Motion For an Order Establishing Jury
Selection Procedures (R.223) (collecting cases), defense counsel previously referred to 21 cases
where the defendant’s proposed jury selection procedures were allowed in at least some
fashion. Of those 21 cases, 17 went to trial, and the United States was able to find data on 16 of
those 17 cases. The voir dire process in those 16 cases where the courts purportedly allowed the
defendant’s suggested jury selection procedures took as long as three months, and an average
of 15 ½ days of in-court time, and around one month of actual time to pick a jury.
                                                   5
       2:17-cr-20037-JES-JEH # 291          Page 6 of 8



harassment[],” and might lead a juror to be concerned about the revelation of

“embarrassing or private details of her life,” which “could breed resentment,

anxiousness, or distract a juror from the task at hand.”) (citing Sinclair v. United States,

279 U.S. 749, 765 (1929) (“The mere suspicion that he, his family, and friends are being

subjected to surveillance by such persons is enough to destroy the equilibrium of the

average juror and render impossible the exercise of calm judgment upon patient

consideration.”)). The Seventh Circuit has recently warned that such an investigation

“could also be viewed by a court as a bad faith attempt to purposely create prejudice

and thus have an unwanted juror removed from the jury.” Krik, 870 F.3d at 681.

       The defendant will have access to the completed questionnaires well before trial;

redacting the names and addresses of the venire will not hamper the defendant’s

review of those questionnaires in any way. It will only prevent independent,

extrajudicial investigation of the venire, which is “fraught with danger.”

       Moreover, the defendant has not articulated any legitimate concern that the

normal procedure of providing the names and addresses of the venire members on the

first morning of jury selection will be insufficient to allow the defendant to select a fair

and impartial jury. The venire’s responses to the questionnaires are documented, and

the venire will be subject to extensive questioning during voir dire, including about its

responses. If additional information were necessary and appropriate, this Court would

have incorporated questions to elicit that information in the jury questionnaire. Thus,

the Court should overrule the defendant’s objection to the Court’s suggested procedure




                                              6
       2:17-cr-20037-JES-JEH # 291         Page 7 of 8



of redacting the names and addresses of the venire members when the Court provides

early disclosure of the questionnaires to the parties.

                                      CONCLUSION

       For the reasons stated herein, the United States respectfully requests that this

Court deny the defendant’s motion entitled “Defendant’s Objections to Government’s

Motion to Select and Empanel an Anonymous Jury” (R.267) because (1) the United

States has not requested that the Court select and empanel an anonymous jury; and

(2) redacting the names and addresses of the venire members when the Court provides

early disclosure of the questionnaires to the parties is appropriate and reasonable.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY


s/Eugene L. Miller                               s/ James B. Nelson
Eugene L. Miller                                 James B. Nelson
Assistant United States Attorney                 Trial Attorney
201 S. Vine St., Suite 226                       Capital Case Section
Urbana, IL 61802                                 United States Department of Justice
Phone: 217/373-5875                              1331 F. Street NW, Room 625
Fax: 217/373-5891                                Washington, DC 20004
eugene.miller@usdoj.gov                          Phone: 202/598-2972
                                                 james.nelson@usdoj.gov

s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov
                                             7
       2:17-cr-20037-JES-JEH # 291         Page 8 of 8




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the following: Robert Tucker, George Taseff, Elisabeth Pollock, and Julie Brain.



                                                 s/Bryan D. Freres
                                                 Bryan D. Freres, Bar No. IL 6294791
                                                 Assistant United States Attorney
                                                 201 S. Vine St., Suite 226
                                                 Urbana, IL 61802
                                                 Phone: 217/373-5875
                                                 Fax: 217/373-5891
                                                 bryan.freres@usdoj.gov




                                             8
